Court of Appeals, State of Michigan

                                               ORDER
                                                                             llcnry William Saad
People of Ml v Dukota Lynn hananaquct                                          Presiding Judge

Docket Nos.    3 18251; 3 18252; 318378; 320342                               Donald S. Owens

l.C Nos.       10-003343-FH: 12-003755-FH : 12-003749-fH;                    Kirsten Frank Kelly
               13-003852-FJ-I                                                  Judges



              On its own motion, the Court on.lers that the unpubli shed, per curiam opinion in this case,
which was issued March 17, 20 15. be amended to correct a clerical error.

              rhc third sentence of the second paragraph (bortom of page I) shall read: ··rn that month.
defendant accompanied her friend to a doctor·s office, at which her friend's children had an
appointment." In all other respects. the March 17, 20 15 opinion remains unchanged.




                         A true copy entered and certilied by Jerome W. Zimmer .Ir., Chief Clerk, on




                                    MAR 3 0 2015